Exhibit 10(ai)(3)

THIRD AMENDMENT TO PURCHASE AND SALE AGREEMENT

This Third Amendment to Purchase and Sale Agreement is dated as of this 17th
date of February, 2006 between RICHARDSON ELECTRONICS, LTD., a Delaware
corporation (“Seller”) and TAB Construction Company, an Illinois corporation
(“Purchaser”).

R E C I T A L S

WHEREAS, Seller is the owner of fee simple title, free and clear of all liens
and encumbrances except for the Permitted Exceptions, of that certain to real
estate located in the City of Geneva, Kane County, Illinois, commonly known as
715 Hamilton Street, Geneva, Illinois and has executed a Purchase and Sale
Agreement dated August 4, 2005 with Purchaser in the connection with the sale of
the Property as defined therein to Purchaser (the “Purchase Agreement”);

WHEREAS, Seller and Purchaser have decided to amend the Purchase Agreement.

NOW THEREFORE, in consideration of the mutual agreements contained herein and
other good and valuable consideration, receipt and sufficiency of which is
hereby acknowledged, parties shall hereby agree as follows:

1.    PRORATIONS. Section 10 of the Agreement shall be modified as follows:

The reference to 2004 shall be replaced with 2006.

2.    FULL FORCE AND EFFECT. As otherwise set forth herein, the Purchase
Agreement remains in full force and effect.



--------------------------------------------------------------------------------

3.    COUNTERPARTS. This Amendment may be executed in counterparts, both of
which when taken together shall constitute a single original.

IN WITNESS WHEREOF, the parties have executed this Third Amendment as of the
date and year first written above.

SELLER:

 

Richardson Electronics, Ltd., a Delaware corporation

/s/ Edward J. Richardson

By:

  Edward J. Richardson

Title: CEO

PURCHASER:

 

TAB Construction Company

/s/ Tracy A. Burnidge

By:

  Tracy A. Burnidge

Title: President